DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the Preliminary Amendment, Applicant’s remarks, and amended claims filed on August 26, 2020 is acknowledged. Claims 1-2, 9, 11-12, 16-17, 21, 27, 30, 32, 41, 47, 58, 61-62, 64, 66, 75, and 78 are pending in this application. Claims 3-8, 10, 13-15, 18-20, 22-26, 28-29, 31, 33-40, 42-46, 48-57, 59-60, 63, 65, 67-74, 76-77, 79-80 have been cancelled.  Claims 9, 11-12, 16, 17, 21, 27, 30, 32, 41, 47, 61-62, 64, 66, 75, and 78 have been amended. All pending claims are under examination in this application. 

Information Disclosure Statement
	Receipt of the Information Disclosure Statements filed on April3, 2020; July 24, 2020 (2); December 17, 2020; January 15, 2021; and March 22, 2021 is acknowledged. Signed copies are attached to this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 66 recites the broad recitation of a superabsorbent component, and the claim also recites preferably a superabsorbent polymer, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2, 9, 11-12, 17, 21, 27, 30, 32, 41, 47, 64, and 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braig et al. (US 2012/0058074). 
Braig discloses an odor inhibiting composition comprising water absorbing polymer particles and at least one oxidase (abstract).  The water-absorbing polymer particles are super absorbents (paragraph 0002), preferably polymerized acrylic acid or salts thereof (paragraph 0022). 
Braig discloses in the course of oxidation of the substrate, oxidases transfer electrons to oxygen to form hydrogen peroxide. Examples of oxidases include glucose oxidases, bilirubin oxidases, glycine oxidases, polyamine oxidases, hydoxyamine oxidases, for example (paragraph 0011-0012).  The substrate is a compound which is converted by the enzyme in a chemical reaction.  Substrates of the oxidases usable in the context of Braig include -D-glucose for glucose oxidase (paragraph 0017).
The dried polymer gel is ground (paragraph 0058), which results in a powder. 
Regarding claims 2 and 9, the water absorbing polymer particles are typically 15-60 g/g (paragraph 0090). 
Regarding claims 11-12, as noted above, the superabsorbent components is preferably a polymerized acrylic acid (paragraph 0022), which is polyacrylate and is disclosed as being cross-linked (Example 4).
Regarding claims 17 and 21, mean particles size of the polymer particles is at least 200 m (paragraph 0059).  It is noted that 200 m is less than 3000 m and more than 50m. 
Regarding claim 27, as noted above, the oxidase is glucose oxidase (paragraph 0011-0012), which is an oxidoreductase enzyme. 
-D-glucose (paragraph 0017, Example 4). Applicant has additionally identified sugars are freeze drying protective agents. 
Regarding claim 32, it is noted that the substrate is disclosed as glucose, which has a solubility of greater than 100g/100g in water at 20° C at 1 atm. 
Regarding claim 41,   the composition is essentially free of peroxidases (paragraph 0010). 
Regarding claim 64, the particles can be incorporated into a hygiene article, such as feminine hygiene, an article for light and heavy incontinence, or a small animal litter (claim 15), which can be reasonably considered containers. 
Regarding claim 66, Example 4 discloses the preparation of the particles.
	Braig, therefore, anticipates the rejected claims. 

Claims 1, 11, 27, 30, 32, 41, 47, 58, 61-62, 64, 66, 75, and 78 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fitchett (US 2002/0028197). 
Fitchett discloses a hemicellulose based gel and viscous medial, which avoid the need of hydrogen peroxide (abstract). 
Example 1 discloses 1.0 g of a maize-derived hemicellulosic powder was mixed with 0.5 g of glucose and 20 mg each of peroxidase and glucose oxidase (Sigma). The composition gelled a: 2% in water within 5 min on shaking in air.
Regarding claim 11, maize derived hemicellulosic powder is a superabsorbent polymer. 
Regarding claim 27, as noted above, the oxidase is glucose oxidase (Example 1), which is an oxidoreductase enzyme. 

Regarding claim 32, it is noted that the substrate is disclosed as glucose, which has a solubility of greater than 100g/100g in water at 20° C at 1 atm. 
Regarding claim 41, zinc oxide is not disclosed in the teachings of Fitchett. 
Regarding claims 58, 61-62,  75, and 78, the gel is used in therapy, surgery, prophylaxis, or diagnosis of skin or membranes (wound dressings) (paragraph 0070) and are used to sterilizing, antibacterial, bacteriostatic, and/or cleaning effects which helps to promote healing (paragraph 0071).  
Regarding claim 64, the gels can be incorporated into a nappie, diaper, incontinence pad, sanitary towel, for example (paragraph 0072), which can be reasonably considered containers 
Regarding claim 66, Example 1 discloses the preparation of the gel. 
Fitchett, therefore, discloses the rejected claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9, 11-12,16-17, 21, 27, 30, 32, 41, 47, 64, and 66  is/are rejected under 35 U.S.C. 103 as being unpatentable over Braig et al. (US 2012/0058074). In view of Kawaguchi et al. (US 2019/0167482). 
The teachings of Braig are discussed above. 
Braig does not disclose the superabsorbent particles recited in claim 16.
Kawaguchi discloses an absorbent sheet that can be sufficiently absorb exudates exuding from the area of a lesion and can exhibit a powerful deodorizing effect for illness associated odors. 
Regarding claim 16, the absorbent fibers are obtained by fibrillation of an absorbent polymer (SAP) that absorbs water and swells. The absorbent polymer (SAP) includes starch-type, cellulosic, synthetic resin-type polymers, etc., such as starch-
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used one of the superabsorbent polymers disclosed by Kawaguchi in the composition of Braig since they are disclosed as functional equivalents and can be substituted for each other with the expectation that the device will operate in the same capacity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELISSA S MERCIER/Primary Examiner, Art Unit 1615